Citation Nr: 1135751	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to an initial disability rating greater than 30 percent for frostbite injury of the left foot.

5.  Entitlement to an initial disability rating greater than 30 percent for frostbite injury of the right foot.

6.  Entitlement to a disability rating greater than 30 percent for bilateral dermatophytosis of the feet.

7.  Entitlement to an initial disability rating greater than 10 percent for degenerative arthritis of the left knee.

8.  Entitlement to an initial disability rating greater than 10 percent for degenerative arthritis of the right knee.

9.  Entitlement to an initial disability rating greater than 10 percent for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.

10.  Entitlement to an effective date earlier than September 15, 2000, for a grant of service connection for frostbite injury of the left foot.

11.  Entitlement to an effective date earlier than September 15, 2000, for a grant of service connection for frostbite injury of the right foot.

12.  Entitlement to an effective date earlier than October 11, 2000, for a grant of service connection for degenerative arthritis of the left knee.

13.  Entitlement to an effective date earlier than October 11, 2000, for a grant of service connection for degenerative arthritis of the right knee.

14.  Entitlement to an effective date earlier than October 11, 2000, for a grant of service connection for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.

15.  Entitlement to additional compensation pay for allowable dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada, which denied the above claims.

In May 2009, the Veteran testified at a personal hearing before the BVA at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that at various stages during this appeal, the Veteran appears to raise the issue of whether a prior VA decision was clearly and unmistakably erroneous.  However, the Veteran has not identified with specificity which decision he believed to contain such error.  As such, the issue is referred to the RO so that the Veteran may be contacted and requested to specifically identify which decision he is challenging on the grounds of clear and unmistakable error.

The issues of whether new and material evidence has been received to reopen a claim of service connection for sinusitis; service connection for diabetes mellitus type II and asthma; and increased disability ratings for frostbite injury of the left and right feet, bilateral dermatophytosis of the feet, degenerative arthritis of the left and right knees, and bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1 are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In August 1983, the Veteran filed a claim for service connection for residuals of frostbite of the left and right feet.

2.  A September 1984 rating decision denied the Veteran's claim of service connection for residuals of frostbite of the left and right feet.

3.  In a December 1985 decision, the Board denied the Veteran's claims of service connection for residuals of frozen feet, and this decision of the Board is final.

4.  In December 1986, the Veteran filed a new claim for service connection for residuals of frozen feet and he also initiated a claim for a back disorder.

5.  In January 1987, the Veteran filed a claim for service connection for a disorder of the knees.

6.  In May 1987, the RO determined that the Veteran had not submitted evidence of back or knee conditions, and had not submitted new and material evidence to reopen a claim for service connection for residuals of frozen feet.

7.  In June 1987, the Veteran requested reiterated his claims for service connection for back, knee, and feet conditions, and requested that he be scheduled for a current VA examination.

8.  In an unappealed September 1987 decision, the RO determined that the Veteran had not submitted evidence of back or knee conditions, and had not submitted new and material evidence to reopen a claim for service connection for residuals of frozen feet.

9.  In September 1994, the Veteran asserted continued symptoms associated with a low back disorder.

10.  An unappealed rating decision dated in September 1995 denied the Veteran's claim of service connection for a low back disorder.

11.  On September 15, 2000, the RO received the Veteran's request to have his claim for service connection for residuals of frostbite injury to both feet reopened.

12.  On October 11, 2000, the RO received the Veteran's request to have his claims for service connection for a low back and right and left knee disorders reopened.

13.  In a June 2006 rating decision, service connection for degenerative arthritis of the right and left knees was granted, and an initial 10 percent disability rating was assigned for each knee effective as of October 11, 2000, the date of receipt of the Veteran's reopened claim.

14.  In a November 2006 rating decision, service connection for frostbite injury to the right and left foot was granted, and an initial 30 percent disability rating was assigned effective as of September 15, 2000, the date of receipt of the Veteran's reopened claim.

15.  In a March 2008 rating decision, service connection for bilateral spondylolisthesis of L5-S1, with lumbar degenerative disc disease and protrusion of L5-S1, was granted, and an initial 10 percent disability rating was assigned effective as of October 11, 2000, the date of receipt of the Veteran's reopened claim.

16.  Prior to September 15, 2000, the Veteran was not in receipt of a 30 percent disability rating.

17.  As to entitlement to additional compensation for allowable dependents from September 15, 2000, the Veteran's first daughter had not enrolled in any post-high school courses; complete verification of school attendance for his second daughter was not provided; he and his former spouse were divorced prior to September 15, 2000; and his stepchild was over the age of 23 prior to the date of potential entitlement to additional dependency allowance was established.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than October 11, 2000, for a grant of service connection for degenerative arthritis of the right and left knees have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

2.  The requirements for an effective date earlier than September 15, 2000, for a grant of service connection for frostbite injury to the right and left foot have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

3.  The requirements for an effective date earlier than October 11, 2000, for a grant of service connection for bilateral spondylolisthesis of L5-S1, with lumbar degenerative disc disease and protrusion of L5-S1, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

4.  The requirements to payment of additional compensation for the Veteran's dependents have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. § 3.4 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date

In this case, the basic facts are not in dispute.  In August 1983, the Veteran filed a claim for service connection for residuals of frostbite of the left and right feet.  In a September 1984 rating decision, the RO denied the Veteran's claim of service connection for residuals of frostbite of the left and right feet.  In a December 1985 decision, the Board denied the Veteran's claims of service connection for residuals of frozen feet.  In December 1986, the Veteran filed a new claim for service connection for residuals of frozen feet.  He also initiated a claim for a back disorder.   In January 1987, the Veteran filed a claim for service connection for a disorder of the knees.  In May 1987, the RO determined that the Veteran had not submitted evidence of back or knee conditions, and had not submitted new and material evidence to reopen a claim for service connection for residuals of frozen feet.   In June 1987, the Veteran requested reiterated his claims for service connection for back, knee, and feet conditions, and requested that he be scheduled for a current VA examination.  In September 1987, the RO determined that the Veteran had not submitted evidence of back or knee conditions, and had not submitted new and material evidence to reopen a claim for service connection for residuals of frozen feet.  In September 1994, the Veteran asserted continued symptoms associated with a low back disorder.  In a rating decision dated in September 1995, the RO denied the Veteran's claim of service connection for a low back disorder.

On September 15, 2000, the RO received the Veteran's request to have his claim for service connection for residuals of frostbite injury to both feet reopened.  On October 11, 2000, the RO received the Veteran's request to have his claims for service connection for a low back and right and left knee disorders reopened.

In a June 2006 rating decision, service connection for degenerative arthritis of the right and left knees was granted, and an initial 10 percent disability rating was assigned for each knee effective as of October 11, 2000, the date of receipt of the Veteran's reopened claim.  In a November 2006 rating decision, service connection for frostbite injury to the right and left foot was granted, and an initial 30 percent disability rating was assigned effective as of September 15, 2000, the date of receipt of the Veteran's reopened claim.  In a March 2008 rating decision, service connection for bilateral spondylolisthesis of L5-S1, with lumbar degenerative disc disease and protrusion of L5-S1, was granted, and an initial 10 percent disability rating was assigned effective as of October 11, 2000, the date of receipt of the Veteran's reopened claim.

During his May 2009 BVA hearing, the Veteran asserted that an earlier effective date should be awarded for his right and left foot, right and left knee, and low back disabilities because he had been symptomatic since service.  He argued that he had not been provided with a VA examination prior to the current effective date of his claim, and had he been provided with such, he may have been able to establish an earlier effective date.  He concluded that service connection should have been established effective as of the date of injury.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in each instance above, the RO assigned the earliest possible effective date for the grant of the reopened claims, which as noted above, was received by VA on September 15, 2000, with regard to the frostbite injury to the right and left foot, and October 11, 2000, with regard to the degenerative arthritis of the right and left knees, and the lumbar degenerative disc disease and protrusion of L5-S1.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Simply put, all claims for service connection filed by the Veteran prior to 2000 where considered and denied in final decisions.

The Board notes that for purposes of VA adjudication, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  See 38 C.F.R. § 3.1(p).  An informal claim is further defined in the regulations.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a claimant may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Because the Veteran's right and left foot, right and left knee, and low back disabilities had their onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claims because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  There is no indication that at any time between the September 1995 and September 1987 denials, and the September 2000 and October 2000 reopened claims, the Veteran demonstrated an intent to file a renewed claim for service connection.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for the frostbite injury to the right and left foot, the degenerative arthritis of the right and left knees, and the lumbar degenerative disc disease and protrusion of L5-S1.  

The only way the Veteran could attempt to overcome the finality of the prior decisions in an attempt to gain an earlier effective date besides reopening based upon the submission of new and material evidence, is to request a revision of that decision based on clear and unmistakable error.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a).  As noted in the Introduction above, at various stages during this appeal, the Veteran appears to have asserted that there was clearly and unmistakably error in a prior VA decision.  However, as he has not identified with specificity which decision he believed to contain such error, the Board has referred this issue to the RO for adjudication.  As the Veteran has not alleged clear and unmistakable error in a specific decision at this juncture, there is no decision that is subject to revision based on such error.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In reaching this decision, the Board has considered the Veteran's argument that he should be awarded an earlier effective date based on the date of his service discharge.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal applications to reopen prior to September 15, 2000, and October 11, 2000, respectively, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to such dates.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

Additional Compensation for Dependents

During the Veteran's May 2009 BVA hearing, he asserted that he is entitled to additional compensation benefits for additional dependents because it took VA so long to award his claims of service connection, his dependents had grown by the time his claims had been granted, and he was not provided benefits in an amount that would have included additional allowable dependent compensation had his claims been awarded earlier.  He described that from the date of his discharge from service to the eventual effective dates of his awarded service connection in 2000, he had additional dependents at various times which included his spouse, two daughters, and one step-daughter.

The law states that an additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability rated as 30 percent or more disabling.  See 38 U.S.C.A. § 1115.

A review of the Veteran's claims file reveals that the Veteran has a combined disability rating of zero percent, effective as of August 31, 1983; a combined 70 percent disability rating, effective as of September 15, 2000; and a combined 80 percent disability rating, effective as of October 11, 2000.  As such, as of September 15, 2000, the Veteran has disability rated as 30 percent of more disabling.  Because the Veteran was in receipt of a noncompensable disability rating prior to September 15, 2000, which was less than 30 percent, he is not legally entitled to additional compensation for any dependents, prior to September 15, 2000.  38 U.S.C.A. §§ 1115, 1135.  As such, prior to September 15, 2000, entitlement to an additional amount of compensation payable for dependents is without legal merit.

The evidence of record also shows that the Veteran was provided notification on April 30, 2002, that potential entitlement for additional compensation for dependents allowance might be payable as a 30 percent disability rating had been assigned from September 15, 2000.  In July 2002, the Veteran indicated that he had divorced his spouse in 1996, and he did not know either Social Security numbers or addresses for his two daughters.

VA correspondence dated in May 2003, advised the Veteran that because he was unable to provide the Social Security numbers as well as address information for his dependents, no additional compensation could be granted based dependency allowance.  In January 2003, the Veteran affirmed that he did not have the necessary information because he had not been in contact with his former spouse and family.  He also noted that the requested information might be available through his VA education file.

In January 2006, the Veteran reported that he had been divorced in August 1998, and that he had a stepchild born in 1973, which had been under his care from 1980 to 1991.  He also indicated that he did not have information pertaining to Social Security numbers or addresses. 

VA correspondence dated in January 2006 acknowledged receipt of the dependency issue, and again requested Social Security numbers and address information.

Correspondence from the Veteran received in March 2006, furnished Social Security numbers for his two daughters.  No other information was reported. 

In April 2006, the RO informed the Veteran that additional compensation based on dependency allowance could not be granted.  The decision noted that addresses for the Veteran's two daughters had not been provided; that dependency allowance for the Veteran's former spouse could not be granted as they were divorced prior to September 2000, and that additional allowance could not be established for his stepchild because she was over age twenty-three in September 2000.

In May 2006, the Veteran provided addresses for his two daughters and information pertaining to school attendance.  He indicated that one daughter had not pursued a college education, and did not know what her income was.  He added that his second daughter had attended the University of Reno and graduated in May 2006.  He could not report when his second daughter had started college or what her income had been.

In a personal hearing conducted in September 2006, the Veteran reiterated his contentions that he be awarded retroactive entitlement for the declared dependents back to August 23, 1980, the first day following discharge from service.  He added that he was unsure as to his second daughter's college enrollment date, but thought it could have possibly been in 2002.  

Having carefully considered the evidence of record, the Board finds that the Veteran is not entitled to additional compensation for any dependents following September 15, 2000, as evidence pertaining to Social Security numbers and addresses had not been timely received in order to grant dependency allowance for either daughter; his first daughter had not enrolled in any post-high school courses; complete verification of school attendance for his second daughter was not provided by the Veteran; he divorced his former spouse prior to September 15, 2000; and his stepchild was  over the age of 23 prior to the date of potential entitlement to additional dependency allowance was established.  As such, additional dependency allowance from September 15, 2000, cannot be granted.  

In a case such as this, where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a matter of law, the appellant is claiming additional benefits for which there is no entitlement.  Here, it is the law that is dispositive, and the Veteran has no legal entitlement to the benefit claimed.  Thus, the benefit-of-the-doubt doctrine is inapplicable to this case.  Accordingly, the appeal is denied.


ORDER

An effective date earlier than September 15, 2000, for a grant of service connection for frostbite injury of the left foot, is denied.

An effective date earlier than September 15, 2000, for a grant of service connection for frostbite injury of the right foot, is denied.

An effective date earlier than October 11, 2000, for a grant of service connection for degenerative arthritis of the left knee, is denied.

An effective date earlier than October 11, 2000, for a grant of service connection for degenerative arthritis of the right knee, is denied.

An effective date earlier than October 11, 2000, for a grant of service connection for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1, is denied.

Additional compensation pay for allowable dependents is denied.


REMAND

A preliminary review of the record discloses a need for addition development in this case as to the issues of whether new and material evidence has been received to reopen a claim of service connection for sinusitis; service connection for diabetes mellitus type II and asthma; and increased disability ratings for frostbite injury of the left and right feet, bilateral dermatophytosis of the feet, degenerative arthritis of the left and right knees, and bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Initially, the Board notes that during his May BVA 2009 hearing, the Veteran indicated that he had been receiving continuous treatment for his disabilities at the Southwest Medical Associates.  He added that it was unclear whether treatment records dated after 2005 from this medical provider had been incorporated with his claims file.  A review of the claims file reveals that there are some private treatment records of the Veteran from the Southwest Medical Associates that are dated through August 2008, it is unclear whether this represents all available treatment records.  Moreover, there are no records demonstrating current treatment dated after August 2008.  As such, on remand, the Veteran must be requested to identify any private treatment providers from whom he received treatment for his asserted sinusitis, asthma, diabetes mellitus, and for his service-connected frostbite injury of the left and right foot, bilateral dermatophytosis of the feet, degenerative arthritis of the left and right knees, and low back disability.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Additionally, the Veteran underwent a VA joints examination in September 2005 during which his knees were examined.  A review of the claims file reveals that only the first and third pages of the examination report are of record, but that the second page has not been incorporated with the claims file.  As such, on remand, the RO must endeavor to obtain the September 2005 joints examination report and associate it with the Veteran's claims file.

With regard to the issue of service connection for diabetes mellitus, during his May 2009 BVA hearing, the Veteran indicated that he had been told by a VA physician that diabetic neuropathy (related to his diabetes mellitus) may aggravate his service-connected residuals of frostbite of the feet, or that in the alternative, the service-connected residuals of frostbite may aggravate his diabetes neuropathy (related to his diabetes mellitus).  To date, the RO has not considered whether secondary service connection is warranted for diabetes mellitus, and the Board may not initially consider the secondary aspect of this claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In this regard, the Board notes that a new theory of entitlement does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  As such, the Board finds that an additional opinion must be obtained, addressing whether any currently diagnosed diabetes mellitus, to include diabetic neuropathy, is aggravated by the Veteran's service-connected residuals of frostbite of the feet.  Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, in light of the fact that this matter is being returned for the reasons set forth above, as the Veteran has testified in May 2009 that his service-connected disabilities are greater than reflected by the currently assigned disability ratings, and as the most recent VA examination of the knees was in September 2005, the low back was in January 2008, the feet was in August 2008 and January 2009, the Board finds that he should be afforded respective examinations addressing the current nature and severity of his frostbite injury of the left and right feet, bilateral dermatophytosis of the feet, degenerative arthritis of the left and right knees, and bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran as ask him to identify the source of all private treatment or evaluation for his sinusitis, asthma, diabetes mellitus, and for his service-connected frostbite injury of the left and right foot, bilateral dermatophytosis of the feet, degenerative arthritis of the left and right knees, and low back disability.  The Veteran should be requested to return an Authorization and Consent to Release Information to the VA (VA Form 21- 4142) to the RO/AMC so that all identified records may be obtained and associated with the claims file.  If a negative response is received from the Veteran or any identified medical care provider, such must be associated with the claims file.

2.  The RO/AMC shall obtain and associate with the Veteran's claims file a complete copy of the September 2005 VA joints examination report which conducted an examination of the Veteran's right and left knees.  If such report is no longer available, the Veteran shall be notified and a record of such must be associated with the claims file.

3.  The RO/AMC should make arrangements for the Veteran to be afforded an examination to assess the nature and etiology of his diabetes mellitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to whether any currently diagnosed diabetes mellitus, to include diabetic neuropathy, was either (a) caused by or (b) is aggravated (i.e., permanently worsened) by the Veteran's service-connected residuals of frostbite of the feet.  In doing so, the examiner should acknowledge the Veteran's report of onset and continuity of symptomatology.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  The RO/AMC should afford the Veteran an appropriate examination to determine the severity and manifestations of any orthopedic and neurologic impairment related to the service-connected residuals of frostbite of the right and left feet.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to identify all pathology associated with the frostbite residuals.  It should be indicated whether the Veteran exhibits arthralgia or other pain, numbness, or cold sensitivity.  The examiner should identify any tissue loss; nail abnormalities; color changes; locally impaired sensation; hyperhidrosis; or X- ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  Any complications such as squamous cell carcinoma at the site of a cold injury scar; peripheral neuropathy; Raynaud's phenomenon; or muscle atrophy should also be identified.  The examiner is also asked to comment on the impact of the Veteran's disabilities, if any, on his employment and activities of daily life.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  The RO/AMC should afford the Veteran an examination to determine severity and manifestations of his service-connected bilateral dermatophytosis of the feet.  An attempt should be made to schedule the examination during a flare-up of the skin disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner should describe all pertinent symptomatology and findings associated with the Veteran's service-connected dermatophytosis of the feet.  The examiner should indicate the percentage of the Veteran's entire body affected by the service-connected dermatophytosis of the feet; the percentage of the Veteran's exposed areas (total area of the skin of the hands, head, and neck) affected by the dermatophytosis of the feet; and whether the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs in the past 12-month period.  If the evidence shows that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should state whether such use was constant or near-constant, or less often during the past 12-month period.

The examiner should also indicate whether there is generalized involvement of the skin; systemic manifestations (such as fever, weight loss, and hypoproteinemia); and constant or near-constant therapy such as PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.

The physician should also provide an opinion concerning the impact of the service-connected skin disability on the Veteran's activities of daily living and ability to work.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

6.  The RO/AMC should afford the Veteran an examination to determine the severity and manifestations related to the service-connected degenerative arthritis of the left and right knees.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion studies.  

The examiner should determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knees are used repeatedly over a period of time.  This determination must also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner is also directed to specify whether the Veteran has any instability in the right or left knee that is related to the service connected disabilities and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right and left knee disabilities upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disabilities on the Veteran's ability to work, to include whether the disabilities are productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

7.  The RO/AMC should afford the Veteran an examination to determine the severity and manifestations of any orthopedic and neurologic impairment related to the service-connected bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination to address the following:

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment.  The severity of each neurological sign and symptom should be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.

(d) State whether the Veteran has intervertebral disc syndrome. If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


